 In the Matter of FRIEDMAN-HARRY MARKS CLOTHING COMPANY, INC.andAMALGAMATED CLOTHING WORKERS OF AMERICA 'Case No. C-50.-Decided March 28, 1936Men's Clothing Industry-Interference, Restraint or Coercion:engenderingfear of loss of employment for union membership and activity;expressedopposition to labor organization,threats of retaliatory action; bribing unionmembers; surveillance over union meetings and activities;propaganda againstunion ; circulation of anti-union petition among employees ; threat to moveplant-Discrimination:discharge; non-reinstatement following temporary lay-off-Reinstatement ordered-Back Pay:awarded.Mr. Gerhard P. Van ArkelandMr. A. L. Wirinfor the Board.Weinberg c Sweeten, by Mr. Leonard WeinbergandMr. Harry J.Green,of Baltimore, Md., for respondent.Mr. John Hirschbergof Richmond, Va., andMr. H. Blumberg,ofNew York City, for the Union.Mr. Stanley S. Surrey,of counsel to the Board.DECISIONSTATEMENT OF CASEOn November 11, 1935 the Amalgamated Clothing Workers ofAmerica filed with the Regional Director for the Fifth Region acharge that the Friedman-Harry Marks Clothing Company, Inc.,Richmond, Virginia, had engaged in and was engaging in unfairlabor practices contrary to the National Labor Relations Act, ap-'proved July 5, 1935, hereinafter referred to as the Act.On Novem-ber 15, 1935 the Board issued a complaint against the Friedman-Harry Marks Clothing Company, Inc., hereinafter referred to asthe respondent, said complaint being signed by the Regional Directorfor the Fifth Region, and alleging that the respondent had com-mitted unfair labor practices affecting commerce within the meaningof Section 8, subdivisions (1) and (3) and Section 2, subdivisions(6) and (7) of the Act. In respect to the unfair labor practices,the complaint alleged in substance that the respondent, by its officersand agents, terminated the employment of certain named employees,all of said acts occurring on various days on and after September27, 1935, for the reason that each of said employees had joined andassisted a labor organization known as the Amalgamated Clothing432 DECISIONS AND ORDERS433Workers of America, said acts being contrary to Section 8, subdivi-sions(1) and (3) of the Act.The complaint and accompanying notice of hearing were served onthe parties in accordance with Article V of National Labor RelationsBoard Rules and Regulations-Series 1. The respondent, appearingspecially, objected to the jurisdiction of the Board on stated con-stitutional grounds.Without waiving its rights,under that specialappearance, the respondent filed an answer to the complaint in whichit admitted the discharges but denied the allegations of violationsand moved to dismiss the complaint.On December 5, 1935 a hearingwas held at Richmond, Virginia by Henry G. Perring, the TrialExaminer designated by the Board, and: evidence was taken.Fullopportunity to be heard, to examine and cross-examine witnessesand to introduce evidence bearing upon the issues was afforded to allparties.Counsel for the Board introduced all of the evidence pre-sented by the Board, consisting entirely of written stipulations andaffidavits, in the prior case involving this concern (Case, No. C-40).The respondent did not object to the introduction of such affidavitson the ground that it was deprived of the opportunity to cross-examine the affiants but solely on the ground of their irrelevance andincompetency.The respondent did not present any evidence, oralor written, on its behalf nor did it cross-examine any of the witnesseswho testified orally for the Board.The Trial Examiner denied themotion to dismiss the complaint.The Board affirms this ruling.Thereafter the Trial Examiner duly filed his Intermediate Reportwith the Regional Director. In said Report the Trial Examinerruled that the evidence submitted by the Board was admissible andconsequently overruled the various objections of the respondent.TheBoard affirms these rulings.He found that the respondent by dis-charging Annie Mae Rogers, Maggie High, Robert L. Morgan, IsaacKenny, J. Wesley Owen, Albert J. Rogers, Annie Garnett, BeatriceGarnett,Madelyn Clarke, Doris Koch, and Sylvia Johnson, saiddischarges being made for the reason that each employee had joinedand assisted a labor organization known as the Amalgamated Cloth-ingWorkers of America, hereinafter referred to as the union, hasengaged in and is engaging in unfair labor practices affecting com-merce within the meaning of Section 8, subdivisions (1) and (3)and Section 2, subdivisions (6) and (7) of the Act.No evidencehaving been introduced with respect to the cases of Edna Hicks,Reba Holder,' and Mrs. Lillian Tunstall, the Trial Examiner dis-missed the allegations in the complaint concerning these employees.The Trial Examiner recommended that the respondent cease and'This employeeis involvedin the first case concerning this respondent(Case No.C-40). 434NATIONALLABOR RELATIONS BOARDdesist from its unfair labor practices and, in. addition, offer rein-statement to the discharged employees and pay to said employeesrespectively a sum of money equal to the wages lost to them byvirtue of the discharges.The respondent has not complied withthese recommendations.On March 28, 1936 we made our findings of fact and decision inthe first case involving this respondent.SeeIn the Matter of Fried-man-Harry Marks Clothing Company, Inc., Case No. C-40.Sinceall of the evidence in that case has been introduced into this case,most of the findings of fact there made are here applicable.Wetherefore incorporate in this decision, similarly numbered, Findings1 through 32 and Findings 36 and 37 of the prior case.Upon the entire record in the case, including the pleadings, thestenographic transcript of the hearing, and the documentary andother evidence received at the hearing, the Board makes thefollowing :FINDINGS OF FACT1.THE MEN'S CLOTHING INDUSTRY1.The men's clothing industry is among the twenty most impor-tant manufacturing industries in this country. It ranked in 1929,according to the U. S. Census of Manufactures, sixteenth in thenumber of wage earners employed, nineteenth in the value of itsproduct and sixteenth in the amount of wages paid. In 1935 2 therewere more than 3,000 firms in the industry which employed approx-imately 150,000 workers in the manufacture of men's clothing. Inaddition to these workers, there are about 58,000 engaged in themanufacture of the fabrics from which the clothing is made andabout 100,000 who are engaged in the wholesale and retail distribu-tion of the manufactured men's clothing.The total value of salesin 1929 by the manufacturing plants in the industry was $833,242,000.2.The various steps in the typical process of manufacturing men'sclothing are as follows :(a)The purchase, generally by- specifications, of the raw mate-rials-mainly woolen and worsted cloth, cotton and rayon, canvas,Silesia, felt, hair-cloth, sewing materials and buttons;(b)The, sponging and shrinking of the cloth, after an examina-tion to determine the proper method of so treating it;(c)The cutting of the cloth, linings, canvas and other materialsaccording to schedules prepared on the bases of sizes, models andcustomer ;2Unless the text indicates the contrary,the statistical statements in the findings offact are based upon 1935 figures. DECISIONS AND ORDERS435(d)The fabrication into separate garments, such as coats, pantsand vests, of the cut materials through many sewing, basting andpressing operations ;(e)The assembly of these separate garments into completed suits,grouped according to customers' orders and, in some cases, havingsewn on them the customer's label;(f)The distribution of the garments to the manufacturers' cus-tomers, generally retailers; alteration of the garment by the retailerto fit it to the wearer and correction by the manufacturer of defectsin returned garments.3.Woolen and worsted cloth represent about 75 per cent of thetotal cost of raw materials.Much of the raw wool is imported fromforeign countries.The production of the domestic raw wool is con-centrated in the Western States, over 70 per cent having been pro-duced in that area in 1933. Texas, Montana, Wyoming, and Cali-fornia constitute the chief wool-producing States.But while theraw wool is thus produced mainly in the West, the manufacture ofthat wool into woolen and worsted cloth, knownas men'swear fab-rics, takes place largely in the Nev England States, so that there isa constant flow of raw wool across the country to the mills in NewEngland.These mills in 1929 produced over 63 per cent of the totalof men's wear fabrics. Such fabrics constitute the largest single itemas respects both quantity and value of the product of the wool textileindustry.4.The bulk of the rayon fabrics used for linings is produced inNew Jersey and Pennsylvania, whose combined production in 1929exceeded 50 per cent of the United States total. In all, only four-teen States produce rayon fabrics.As these fourteen States are notsimilarly prominent in the list of States producing men's clothing,it is clear that there must be an extensive flow of this raw material ininterstate commerce.For example, sixteen States and the Districtof Columbia, which accounted in 1934 for over 25 per cent of thegarments cut, produced no rayon fabrics in 1929, while New Yorkwhich cut more than 46 per cent of the total of men's clothing cutin 1934, produced only 3.7 per cent of the total of rayon fabrics.5.As in the case of the wool and rayon fabrics, theareas ofproduction of the other materials, such as cotton fabrics, Silesia forpockets, felt, hair-cloth, jute and hemp fabrics, bear no direct rela-tion to the areas of production of men's clothing, so that a largeamount of these materials must be transported to the latter areas.6.Most of the sponging and shrinking, which is necessary to con-dition the fabrics for cutting, is performed in New York and Phila-delphia for those firms which do not operate their own spongingplants.The cloth is generally shipped, after its purchase by the 436NATIONAL 'LABOR RELATIONS BOARDmen's clothing manufacturer, from the mill to the sponging plantand then reshipped to the manufacturer.7.The principal operations after shrinking and sponging are cut=ting, sewing and pressing.All of these operations may be performedin one plant, but very frequently they are performed separately inplants located in different States.The term "inside manufacturer"isapplied to establishments in which the entire manufacturingprocess is carried out in one place.The "contract manufacturer",on the other hand, purchases the cloth and, after sponging, cutsit in his plant but has the sewing and pressing performed by con-tractors to whom the cloth is let out on a piece rate basis.For theNew York area, about .75 per cent of the goods cut are sent out tocontract shops to be sewn.-Fifty per cent of the 3,225 establishments engaged in the fabricationof men's clothing'are located in New York State; 95 per cent arelocated in eight States-New York (50.2 per cent) ; Pennsylvania(10.4 per cent) ; Maryland (10.2 per cent) ; New Jersey (5.9 percent) ; Illinois (8.3 per cent) ; Massachusetts (3.6 per cent) ; Cal-ifornia (3.3 per cent) ; and Ohio (3 per cent). Since the men'swear fabrics are produced largely in the New England States, thegoods' must be transported from the mills across state lines to thefabricating establishments in the States listed above.Sixty-five percent of the total of suitings and pantings fabrics for men's wearproduced in 1929-$175,379,000 in value-was produced in five NewEngland States, Massachusetts, Rhode Island, Connecticut, Maineand Vermont. In these same five States, 74 per cent of the over-coatings fabrics, or $23,371,000 in value, was produced.While thecombined total of men's wear fabrics produced in these States wasthus about $200,000,000, the value of men's clothing manufacturedfrom these fabrics in the same `States was only $35,000,000. It isthus apparent that the great bulk of the fabrics are shipped tomanufacturing establishments in other States.In respect to the cutting of the cloth, about 46 per cent is per-formed in New York; 11.72 per cent in Pennsylvania; 11.17 per centin Ohio; 9.12 per cent in Illinois; 7.20 per cent in Maryland; 4.07per cent in Massachusetts; and the balance in other States (basedupon 1934 figures). In 22 States, no cutting is performed.Butwhile the three States of New York, Ohio and Massachusetts in 1934cut 61.57 per cent of the total number of garments cut, only 44.81per cent of the man-hours worked in the men's clothing industrywere worked in these States.Conversely, although only 28.74 percent of the garments were cut in Maryland, Illinois, New Jerseyand Pennsylvania, 41.98 per cent of the man-hours were worked inthese States.These comparisons indicate the extent to which the DECISIONS AND ORDERS437cloth and garments are transported among the States in the processof manufacture.8.The processes in many of the clothing factories are assembly op-erations.Many firms, for example, do not make shoulder pads forcoats in their own factories but buy them from firms specializing inthis part of the garment, in many cases causing the pads to be trans-ported from other States.The same is true of the canvases used inthe coats.Finally, certain parts of the suit, as the pants or coat andvest,may be manufactured in one State and the other parts else-where, so that the separate garments must be transported from thevarious manufacturing plants to a central place for assembly intosuits before delivery to the retailer or other purchaser.9.Thousands of clothing workers are employed in the retail storesin the task of making the alterations on the suits necessary to fitthem to the particular customer.The manufacturing operations donot really end until after the suit is fitted to the customer and allalterations completed.10. It is obvious that the market, for men's clothing is a nationalone.Since most of the clothing is produced iii a few States-over90 per cent in seven States-but is used in every State, the sale anddistribution of the clothing involves transportation and commerceamong the States. In 1929 in the seven States which produced 90 percent of the total-New York (46.33 per cent) ; Pennsylvania (11.72per cent) ; Ohio (11.17 per cent) ; Illinois (9.12 per cent) ; Maryland(7.20 per cent) ; Massachusetts (4.07 per cent) ; New Jersey (.70 percent), only 48 per cent of the total sales were made-New York (16.7per cent) ; Pennsylvania (8.1 per cent) ; Ohio (5.9 per cent) ; Illinois(8.7per cent) ; Maryland (1.3 per cent) ; Massachusetts (4.1 per.cent) ; New Jersey (3.2 per cent). In 21 States no men's clothingwas producedat all,but thesesameStates accounted for 12 per centof the total clothing sold.11.The manufactured clothing is marketed in a variety of ways.The bulk of the clothing is sold by manufacturers to retailers locatedin every State.Sales to retailers in 1929 amounted to 63 per centof the total measured by value.These retailers consist of men's andboys' clothing stores, furnishing stores, family clothing stores, de-partment stores, general stores and dry goods stores.More thanhalf of the total retail sales were made by the men's and boys' clothingand furnishing stores.Recently, the chain store method of distribu-tion has become important and in 1929 there were 286 men's wearchains operating 3,054 stores.Nine of the 85 of these chains whichsold only men's clothing were national in scope and sold 25 per centof the men's and boys' clothing sold in the type of store describedas "men's clothing stores".In addition,somemanufacturers now 438NATIONAL LABOR RELATIONS BOARDown and operate retail outlets located in many States. In 1929 dis-tribution through the manufacturers' own retail outlets amountedto 8.3 per cent of the total sold.This method of distribution is in-creasing.Only 14 per cent of the product was disposed of to inde-pendent wholesalers and 6 per cent to wholesale branches owned bythe manufacturers.12.About 5.9 per cent of the men's clothing produced in 1929 wassold direct to household consumers by means of house-to-house can-vassing.About 299 plants distributed their product in this manner.The canvasser has samples of material from which the customermakes his selection.His measurements are,taken, the garment ismanufactured pursuant to the order and shipped direct to thecustomer.13.Sales to retailers are made through two main methods-sendingsalesmen out to travel from state to state and maintaining showrooms in New York City and other cities, which are visited by buy-ers from stores throughout the country.The New York market isthe largest in the country for the sale of men's clothing.The DailyNews Record, a trade journal, and the New York Times list dailythe arrival of buyers of men's clothing.These buyers visit the showrooms of the manufacturers and make their selections from sampleson hand.Many buyers maintain headquarters in New York and arevisited there by salesmen for the manufacturers.The two directoriesof the men's wear industry, The American Clothier and Fairchild'sMen'sWear, list sales offices and buying offices. Show rooms aremaintained in other cities, including Chicago and Los Angeles.The salesmen on the road establish in some large cities temporaryshow rooms where their samples may be inspected by the buyers ofthe stores in that area.Their main trips are at specified times dur-ing the year in advance of the Fall and Spring retail selling seasons.14.National advertising of their product is utilized by many ofthe manufacturers. In addition to advertising in the trade journals,such as the Daily News Record, The American Clothier and Fair-child'sMen's Wear, they advertise in magazines of national circula-tion.Moreover, by means of trade marks and trade names they areable to advertise nationally by using prominent newspapers in thevarious cities.Such advertising greatly assists the salesmen bycreating a familiarity with the product and a demand for it. Elevenfirms spent more than a half million dollars in magazine advertisingin 1929.15.The men's clothing industry is thus an industry which is nearlyentirely dependent in its operations upon purchases and sales ininterstate commerce and upon interstate transportation.There is aconstant flow of raw wool from the Western States and foreign coun- DECISIONS AND ORDERS439tries to the mills of New England where it is transformed into men'swear fabrics,thence to the sponging and shrinking plants of NewYork and Philadelphia,then, joined by the other necessary raw mate-rials, to the fabricating factories of the Middle Atlantic States formanufacture into clothing.This last operation involves a largeamount of movement of the cloth and manufactured garments fromstate to state until final assembly of the finished product.Finally,in the main by way of retail stores, the garments are distributed tocustomers located in every State.No clothing manufacturing con-cern could exist without this dependence upon interstate commerce.The industry itself has no doubt as to its status,for the ExecutiveDirector of the New York Clothing Manufacturers Exchange, Inc.,which represents about 250 manufacturers doing 70 per cent of thetotal business in the New York market, stated in his affidavit thatthe industry is conducted as an interstate business and is entirelydependent upon interstate commerce.16.As can be gathered from the above,the manufacturing plantsare concentrated in certain areas. In recent years there has been atendency,however, for clothing manufacturers to migrate to otherareas.Migration is aided considerably by the mobile character of theindustry.The amount invested in fixed capital is relatively smallcompared with other industries.Heavy machinery or special build-ings are not required and dismantling of machinery and installationelsewhere does not involve large expenditures.A large proportionof the capital is invested in garments rather than in buildings andmachinery.Moreover,transportation costs are low in proportionto the value of the product.For this reason the industry is carriedon without regard to the sources of raw materials or the areas ofconsumption and involves an extensive use of transportation facilitieseven during the process of manufacture.The chief incentive to this migration is the search for lower laborcosts.Theindustryishighly competitive-no single concern doesmore than 3 per cent of the total business.While thelargest manu-facturer employs about 3,500 people,the fiftieth largest employs only360.The average for about 3,000 of the total number of establish-ments is less than 35 employees per establishment.In view of thecompetitive aspect, reduction in labor costs is significant as thosecosts are the most important item next to that of the raw materials.The labor costs are from 20 to 28 per cent of the value of the manu-factured product; they are more than 40 per cent of the value addedby the manufacturer and are about 75 per cent of the purely manu-facturing cost.Moreover, they are themostflexible item in the totalcosts.While the cost of raw materials is about 50 per cent of thetotal,the prices of the principal materials are standardized and do97571-36-vOI' i-29 440NATIONAL LABOR RELATIONS BOARDnot vary greatly from manufacturer to manufacturer.Moreover,since labor costs amount to several dollars on the average suit whiletransportation costs are only a matter of cents, the search for lowerlabor costs may be carried on without any regard for the sources ofraw materials or the markets for the final product.The migrationhas thus not been toward such points but toward the lower wagecenters.The shift to low wage areas has been marked. Employment hasdecreased in those areas where wages have remained stable but in-creased in places where the wages were lower or less stable. From1923 to 1929 employment in the industry increased about 20 per centin cities in which wage earners received less than the average wage,whereas in those cities in which more than the average was paid therewere large decreases in employment-38.3 per cent for Chicago, 24.3per cent for New York, 18.2 per cent for Boston.II.THE AMALGAMATED CLOTHING WORKERS OF AMERICA17.The Amalgamated Clothing Workers of America is a labororganization composed of over 125,000 men and women employed inthe men's and boys' clothing industry.These members are organizedin local unions throughout the United States and Canada. In im-portant industrial centers where there is more than one local, thelocals are organized into "joint boards".All locals and other sub-divisions are governed by their own by-laws, elect their own officersand manage their own affairs, subject to the general jurisdiction ofthe national organization which is exercised through a General Presi-dent, General Secretary-Treasurer and a General Executive Board.The supreme authority of the union is vested in the biennial conven-tion to which delegates are elected by all the local unions on thebasis of membership.The Amalgamated Clothing Workers has beenthe representative of workers in the men's clothing industry for overtwenty years.18.The men's clothing industry has long faced and still copes withthe problem of the sweat-shop.The units in the industry are rela-tively small.The reasons for the predominance of medium size andsmall size factories are, in part, absence of large overhead expenses,small initial capital investment, absence of expensive patents, and theseasonal nature of the industry, which permits a closing of thefactory during part of the year. The prevalence of these small estab-lishments led to sweat-shops and all the ills that flow therefrom-lowwages, shocking and inhumane working conditions, child labor, homework, unfair competitive advantages to the employers who ran thesweat-shops and resulting competitive effect upon firms attempting tomaintain decent standards, unrest and bitterness on the part of the ODECISIONS AND ORDERS441employees.Of late, moreover, there has been a tendency to maintainsweat-shop conditions in large factories by locating these factories inrural areas and small cities and exploiting the unorganized workersin those places.Out of such conditions grew the AmalgamatedClothingWorkers and its history has been a constant attemptthrough the medium of collective bargaining to eliminate the sweat-shop and to improve working conditions for the benefit of both manu-facturer and employee.Its collective agreements with employersprovide for the elimination of home work and child labor and 'forthemaintenance of sanitary working conditions.These collectiveagreements have also meant shorter hours and higher wages to theworkers in addition to better working conditions. In 1934, of theten firms paying the lowest hourly wages, all were non-union firms,whereas all but one of the ten firms paying the highest wages hadagreements with the Amalgamated.The average wage of the firstten firms was 46.25 cents an hour, that of the second ten 79.60 centsan hour.19.The period before the recognition by the employers of theAmalgamated was marked by long and bitter strikes. In 1921 therehad been a general strike in New York City which had lasted foreight months and caused losses of millions of dollars to employersand employees.A similar general strike in New York in 1924 lastedfor six weeks and involved all of the 500 firms in that area and their35,000 workers.The wage loss to the workers was nearly $6,000,000,the financial loss to the manufacturers ran into the millions. In 1910a strike occurred in the factories of the largest manufacturer of men'sclothing in the country, Hart, Schaffner and Marx in Chicago, whichemployed 6,000 workers, and spread to other plants in the same area.Similar large strikes occurred in Rochester and Chicago at laterperiods.Smaller strikes and lockouts were frequent.This costly industrial strife resulted finally in recognition of theAmalgamated by the employers. In 1910 the Hart, Schaffner andMarx firm entered into a collective agreement with its workers, whobecame members of the Amalgamated upon its organization, and hascontinued such relations ever since that time.Most of the otherChicago manufacturers made similar agreements in 1919.The NewYork strike of 1924 was ended by the establishment of a collectiveagreement between the leading manufacturers and the Amalgamatedwhich was soon joined in by other manufacturers in that area. Fac-tories in Rochester, Baltimore, Boston, Cincinnati, Cleveland, St.Louis and Philadelphia recognized the union and entered into agree-ments with it.Today the Amalgamated has collective agreementswith clothing manufacturers and contractors employing the greaternumber of the clothing workers in the United States. 442NATIONAL LABOR RELATIONS BOARDThese collective agreements have brought peace to that portionof the industry that has entered such agreements. Since the signingof the agreement in New York, there has not been a strike or lockoutinvolving signatories to the agreement, who account for about 70per cent of the clothing manufactured in that area. Since 1919, whenthe first collective agreement was made there have been no strikes orlockouts in Rochester.The union has attempted to avoid strikeswhenever possible and its industrial policy calls for the use of thestrike only as a last resort, since it realizes the terrific cost to theemployee, the employer and the public.The collective agreementsprovide for adjustment of grievances by negotiation between theunion representatives and the employers' representatives.As mostof the employers in the major centers are organized into associa-tions so as to obtain the benefits of collective bargaining on the em-ployers' side, the process of negotiation is simplified.The repre-sentatives on both sides are well versed in all aspects of the industry.Disputes which cannot be resolved in this manner are referred toarbitration before the impartial machinery established for that pur-pose by the collective agreement.Through the medium of the variousdecisions of the Impartial Chairmen who have functioned in the roleof arbitrators there has been evolved a "common law" for this in-dustry.The Impartial Chairmen, many of whom are well-knownpublic figures,3 testified in their affidavits to the stabilization andpeace effected by this collective bargaining and settlement of disputes.Since the signing of the collective agreement for the New Yorkarea, the New York Clothing Manufacturers Exchange, Inc. and theAmalgamated have handled jointly a total of 21,193 complaints anddisputes.In only 898 of these cases, or slightly over 4 per cent, wasa resort to arbitration required because of inability to agree.Ofthese 898, 30 per cent were settled by the Impartial Chairman actingas a mediator; in the remainder he sat as an arbitrator and rendereda decision. In only seven cases has there been willful non-compliancewith decisions of the Impartial Chairman and in only two of theseseven was it necessary to resort to the courts. In Rochester, since1928, 395 out of a total of 1,337 cases have been referred to the Im-partial Chairman for his decision; the rest have been adjusted byagreement between the representatives of the employers and em-ployees.3 The following testified in this case.Dr William Al.Leiserson,now Chairman of theNationalMediation Board and formerly an Impartial Chairman in Rochester,New Yorkand Chicago,Dr.Henry Moskowitz,now Impartial Chairman in New York,ProfessorHarry A. Millis,a member of the former National Labor Relations Board and formerlyan Impartial Chairman in Chicago, and Dr. Benjamin M. Squires,formerly ImpartialChairman in Chicago.Other well known men who have acted as Impartial Chairmenare Professor Felix Frankfurter,ProfessorWilliam Z.Ripley,Professor David Friday,Professor James H. Tufts, Clarence Darrow, Dr.J.L Magnes,Professor Frank J. Goodnowand Judge Jacob Moses.0 DECISIONSAND ORDERS44320.The Amalgamated has also striven constantly to improve thegeneral economic and social condition of its members. It has evolveda system of unemployment insurance based mainly upon contributionsby employers.During the depression it has raised by assessmentsconsiderable funds for the relief of unemployed clothing workers.In order to enable the clothing workers to obtain credit and to main-tain small saving accounts, it has established banks in New Yorkand Chicago, credit unions and cooperative investment services. Ithas promoted a number of cooperative apartment houses in NewYork City, which accommodate over 4,000 people at low rentals.Beside affording comfortable living quarters, these houses furnishcooperative social and educational centers.21.The Amalgamated has also cooperated with employers in at-tempts to improve their business.Processes have been analyzed andrates established in individual shops that enable a given firm toproduce a garment which it could market on an equal basis with itscompetitors.The union has aided in the elimination of overheadexpenses by assisting in the consolidation of shops and sections andby assuming responsibility for quality, thereby permitting a sharpreduction in the amount of supervision necessary.Wage rates havebeen reduced where- employees' earnings were excessive.The em-ployers have benefited from the improved morale of the workers.Restrictive practices have been modified and sometimes eliminatedentirely when changes in manufacturing or distribution made suchrestrictions oppressive.By attempting to maintain a fair scale ofminimum wages and maximum hours,-the Amalgamated has donemuch to protect the manufacturer from the unfair competition of thewage-cutter and the sweat-shop operator.Since wages and pricesin one market affect conditions in other markets, it acts as a stabiliz-ing force in the industry by attempting to eliminate such unfaircompetition while at the same time preventing dislocation of certainmarkets by drastic demands on union manufacturers.When itsmembers have ceased work and created a stoppage contrary to acollective agreement, the union has disciplined them and orderedthem to return to work.22.The benefits that flow from recognition of the Amalgamatedand cooperation with it have been realized by those manufacturersthat have entered into agreements with the Amalgamated.ThePresident of the New York Clothing Manufacturers Exchange, Inc.,which represents about 250 manufacturers doing about 70 per centof the total business in the New York market, has stated that the"organization of collective bargaining machinery, the establishmentof an impartial tribunal, and the founding of unemployment in-surance are the outstanding achievements" in the industry and that 444NATIONAL LABOR RELATIONS BOARDthe Amalgamated Clothing Workers "has been perhaps the largestsingle contributing factor to the lasting peace and harmony that havecharacterized those clothing markets where the Amalgamated Cloth-ingWorkers of America was the other contracting party to thecollective agreement".Similarly, the President of the Clothiers'Exchange of Rochester, New York, which includes 5 leading clothingmanufacturers employing 6,500 workers, stated that "once theprinciple of collective bargaining is recognized and machinery isset up for the adjustment and arbitration of disputes under an agree-ment reached through collective bargaining, industrial peace mayreplace industrialwar".The labor manager of the New YorkClothing Manufacturers Exchange, Inc. testified to the effectivenessof the machinery established to adjust disputes by negotiation andarbitration rather than by strikes and lockouts.III.THE FRIEDMAN-HARRYMARKS CLOTHING COMPANY, INC.23.The respondent Friedman-Harry Marks Clothing Company,Inc. is aVirginia corporation having its principal office and a plantat Richmond, Virginia.At such plant it is engaged in the purchaseof raw materials and the manufacture, sale and distribution of men'sclothing.24.The principalmaterialsused by the respondent in the manu-facture of men's clothing are woolen and worsted goods.Ninety nineand fifty seven hundredths per cent of the woolen and worsted goodsso used by the respondent come from States other than the State ofVirginia.The selling offices of the manufacturers from whom suchmaterials are purchased are located in New York and 75 per cent of allthe woolen and worsted goods used by the respondent was purchasedinNew York, the remainder being purchased at Richmond.Thematerial so purchased was fabricated in the following States : Massa-chusetts (50 per cent) ; Connecticut (10 per cent) ; New York (8 percent) ; Rhode Island (8 per cent) ; New Jersey (5 per cent) ; Pennsyl-vania (4 per cent) ; South Carolina (3 per cent) ; Illinois, Indianaand Maine (12 per cent) ; Virginia (.43 per cent).25.With respect to the other materials used by the respondentin the manufacture of clothing, the cotton linings come from SouthCarolina (40 per cent), Georgia (40 per cent), and North Carolina(20 per cent), 95 per cent of the purchases of such linings beingmade in New York and the remainder in Maryland ; rayon liningscome entirely from New York; all of the canvas used is bought inand comes from Pennsylvania; all of the thread and other sewingmaterials and the buttons come from and are bought in New York;all of the shoulder pads are bought in and come from Maryland;the hymo (a hair material used in stiffening lapels) comes from DECISIONS AND ORDERS445Pennsylvania; the felt and under-collar cloth are purchased inVirginia but come from New York; the silesia and wigan (cheapcotton materials) are purchased in Virginia but come from SouthCarolina; and the cotton tape is purchased in Virginia but comesfrom Pennsylvania.26.The respondent acquires title to the woolen and worsted clothat the point of shipment. Pursuant to its direction the cloth issent by truck and rail to a sponging firm in New York City forshrinking.After this process is completed, the cloth is shippedto the plant at Richmond by truck or rail.27.The woolen and worsted cloth is manufactured into men'sclothing at its plant in Richmond, Virginia.The respondent hasno work performed for it by contractors nor does it do work forothermanufacturers.About 550 employees were employed byrespondent in 1932, 625 in 1933, 675 in 1934 and 800 in 1935.28.Of the garments manufactured by the respondent, 82.8 percent are purchased by customers located outside of the State ofVirginia, as follows: Texas (10 per cent) ; North Carolina (10per cent) ; New York (7 per cent) ; Illinois (7 per cent) ; Tennessee.(5 per cent) ; Louisiana (5 per cent) ; Indiana, Kentucky, Alabama,Georgia, Maryland, District of Columbia, South Carolina, Florida,Ohio,Missouri,Michigan,Massachusetts,Rhode Island, Connecti-cut and Pennsylvania.The customers are mainly department storesand men's clothing stores in the larger cities throughout the country.The respondent maintains a sales office and show room in NewYork City, through which 15 to 20 per cent of the total sales aremade.Several officers of the company are usually resident inNew York City. It has eight persons engaged as traveling sales-men, some being officers and members of the Board of Directors.The orders are sent to the Richmond plant; the goods being soldf.o.b.Richmond.They are shipped by railroad, truck, railwayexpress,water or Parcel Post pursuant to the customers' orders.The respondent advertises in the Fairchild's Men's Wear Directoryand in the American Clothier. It has a registered trade marks" Rockingham ", for use in commerce among the several States.29. In 1932 the volume of business amounted to $800,000 and80,000 units; in 1933 to $1,000,000 and 100,000 units; in 1934 to$1,500,000 and 100,000 units; and for the first ten months of 1935,to $1,750,000 and 150,000 units.This increase is in part due toan investment of $50,000 in the company in 1931 by Louis M.Friedman, formerly engaged in the men's clothing business in NewYork City.The respondent is among the fifty largest firms in themen's clothing industry and among the ten firms in that grouppaying the lowest average wage. 446NATIONAL LABOR RELATIONS BOARDIV.THE UNFAIR LABOR PRACTICES30.The employees of the respondent in the summer of 1935 hadformed a local of theAmalgamated Clothing Workers ofAmericaand were soliciting membership therein.The management of therespondent at once indicated hostility to the union organization ofits employees and declared that it would not permit them to jointhe Amalgamated.Morton Marks, President of the respondent, atvarious times verbally expressed his antagonism to the Amalgamated.On June 28,1935, he told an employee that union employees wouldnot be permitted to work in the plant and that he was not goingto run a union shop.Another employee was told on the, same daythat the "union was the worst thing in the world". That samemonth he statedto a groupof female employees that "I will fireevery damn one that attends the union meeting".During the firstweek of July, Keeve Marks, Secretary of the respondent,told anemployee that"If we hear of your going to those damn meetings,you are going to get fired"and then suggested to him that he goto the union meeting with a number of employees and "wreck thedamn place.Bang on the seats, boo them, stamp upon the floor."Then came a note of caution:"You had betterletme know whoisgoing, because if I notice any of you all over there that I do notknow are going,you are going to get fired and I don't mean maybe.I don't mindyour going if you go and then come back and tell meexactlywhat they.are going to do."In September, Morton Marks,told some of the employees that "If the union gets the upper handof me, I will move my plant away from Richmond",and added, "I'lltake anybody that doesnot belongto the union."On June 28, hedischarged three employees,Farley Holder, Holder's sister BeulahAshworthand her husband,for attending a union meeting,inform-ing them that he was making examples of them since they had allbeen employed at the plant for a long time.At various times dur-ing this period Marks often questioned the employees about theirrelationswith the union and made clear his enmity towards it.31.The management of the respondent has maintained surveillanceover union meetings and activities.On June 27,1935,Morton Marksand the superintendent of the respondent's plant secretly observeda union meeting.On August 21, Marks again watched a unionmeeting of the respondent's employees.In September he told Kath-erine Hutchinson,an employee,to attend union meetings and reportto him the names of those that attended, paying her$22.50 a weekfor her services.The management appeared to be well-informed re-garding the union activities of their employees.32.On August 1,1935, a petition was circulated in the plant bycertain employees who requested the others to sign it.The petition DECISIONS AND ORDERS447stated that the employees desired to express their loyalty to the firmand their satisfaction with working conditions.Moreover, it statedthat they resented the activity of the union organizers and their at-tempts to create dissension.While it is not clear whether the ideaof such a petition originated with the management or with theemployees, it is obvious that the management was informed of thosewho refused to sign and that such refusal to sign was regarded assignifying either union membership or approval of the union. Insome cases foremen attempted to obtain signatures. In one instancethe employee circulating the petition informed another employee whowas refusing to sign that the foreman said, "sign it or else"-theemployee then signed the petition.33.The complaint alleges that the respondent terminated the em-ployment of a number of named employees because of their unionmembership and activity.Those cases as to which evidence wasgiven will now be considered in detail :(a)Annie Mae Rogers.She had commenced her employment withthe respondent as an inspector in April, 1933 and was third in senior-ity in the group of six inspectors.She joined the union on August13, 1935 at a social party given by herself and her husband, AlbertJ. Rogers, for some employees of the respondent and representativesof the union.On September 27 she was "laid off" on the groundthat work was slack, although previously work had been shared un-der such conditions.The following Monday, September 30, she ques-tionedMorton Marks, President of the respondent, about the rea-son for the "lay-off" and he finally said that it was "on account ofthe union."He said he had been informed of the union meetingat her house.A non-union employee was given her job and shehad not been recalled to work at the time of the hearing.(b)Albert J. Rogers.He had been employed by the respondentsince July, 1935 as an under presser and was the junior in seniorityof the group of five on that operation.He had refused to sign theAugust 1 petition.On August 13, 1935 he had joined the union,with his wife as described in (a) above.On September 26 he waspermitted to leave the plant for the day because of illness.OnSeptember 27 he and his wife were told that they were not neededany more.On the same day J. Wesley Owen was also dismissed(see (c) infra).He had not been recalled to work at the time ofthe hearing.(c)J.Wesley Owen.He had commenced his employment as anunder presser for the respondent in March, 1934.He was the oldestin point of seniority of the five engaged in that operation.He didnot sign the August 1 petition.On August 10, 1935 he joined theunion and thereafter attended its meetings and solicited members.On September 27, 1935 he was "laid off" for a day as work was slack. 448NATIONAL LABOR RELATIONS BOARDThe foreman then sent word by his wife that he was not to returnuntil sent for by him.On Wednesday next, October 2, he returnedand asked the foreman why he, the oldest man on the job, was being"laid off."The foreman told him that it was on account of some re-mark about slack work.He had not been called back to work at thetime of the hearing.I(d)Annie Garnett.She was second in seniority of a group oftwelve employed as trimmers in the pants department, having beenemployed since September, 1931.On August 25, 1935 she joined theunion.On September 27 she was "laid off", no reason being givenfor the action.The foreman sent her word to return next Wednes-day and then again sent word by her daughter, Beatrice Garnett,not to return until the second Wednesday.On that day he told hershe would be notified when there was work for her. She had notbeen notified at the time of the hearing.(e)Beatrice Garnett.She had been employed by the respondentsince May, 1935, serging backs in the pants department and was thirdin seniority of the five on that operation. She joined the union onAugust 26, 1935.On September 27, the same day on which hermother was "laid off", she likewise was "laid off" by her foreman,who told her to return in a week. At that time, he told her that shewould be called when there was work for her. She had not beenrecalled at the time of the hearing.(f)Madelyn Clarke.She had commenced her employment withthe respondent, on February 16, 1932 and for most of the time wasemployed running a button hole machine, being the junior on thatoperation.On Sep-tember 27, 1935 she was "laid off" for a week.During that weekshe met Morton Marks and was asked by him why she had joinedthe union.She told him that she had not joined and he replied thathe was "glad." Subsequently her foreman stated she would be sentfor when needed, but she had not been notified to return at the timeof the hearing.The wife of one of the foreman has been working onher machine.(g)Sylvia Johnson.She had been employed by the respondentat the task of stitching side pockets since January, 1935, and wasfourth in seniority of a group of seven. She joined the union onAugust 24, 1935 and thereafter -attended its meetings.She was theonly union member of the group. On October 21 she was "laid off",no reason being given.From the circumstances attending the termi-nation of employment and later conversations with the managementit is clear that neither inefficiency nor a lack of work were involvedin the termination of employment. She had not been reinstated atthe time of the hearing. DECISIONS AND ORDERS449(h)Maggie High.She had been employed since June, 1931 as abutton sewer and was the senior of the seven on that operation. Shedid most of the special work and instructed new employees. Shejoined the union in July, 1935 and was active in its affairs.Herforeman, who was friendly to her, about the middle of August dis-cussed her membership in the union and stated that some morning hewould have to come around, tear her work and then discharge her forpoor work. On October 25, 1935 she was discharged by her foreman.The tenor of his conversation with her indicated that the dischargewas for union activity ; he said, "Mrs. High, it has come . . . I don'tneed to go to a lot of explaining, you understand" and she replied,"Yes, I do, but I haven't got anything to be sorry for and nothing toregret."She had not been reinstated at the time of the hearing.(i)Doris Koch.Finding.33(i) of Case No. C-40, dealing withthe prior history of this employee, is here incorporated.A unionmember whose job was raising pants pockets, she was discharged onNovember 8, 1935 by the foreman who when asked by her for thereason, said, "Well, you are just not satisfied with the job."Herhusband, also a union member, had been discharged previously (SeeFinding 33 (b) in Case No. C-40). She had not been reinstated atthe time of the hearing.(j)Robert L. Morgan.He had been employed by the respondentsince April, 1932 and was a body presser.He joined the union inJuly, 1935 and was active in its affairs.He refused to sign theAugust 1 petition.The next day Mr. November, the superintendent,asked why he "wasn't satisfied".The assistant foreman on one occa-sion had told him to "keep his nose clean and don't mess with theunion".On November 4, the superintendent told Morgan that hewas going to fire everybody that belonged to the union and asked himwhere he stood.On November 8 he was discharged by the superin-tendent, who informed him that the discharge was on account of hismembership in the union.He had not been recalled to work at thetime of the hearing.(k) Isaac Kenny.On November 4, the superintendent told Mor-gan, the employee referred to in (j) above, that he was going to fireKenny, another employee, because he was a member of the union.Ten minutes later Kenny was discharged.He had not been reinstatedat the time of the hearing.34.On November 18, 1935, the superintendent of the plant, Mr.November, sent for nine or ten of the union members who had beendischarged.Of the employees mentioned in Finding 33 above,Albert J. Rogers, Owen, Annie Garnett, Beatrice Garnett, MadelynClarke, Sylvia Johnson and Doris Koch, attended this meeting. Inthe presence of the entire group November questioned each in regard 450NATIONALLABOR RELATIONS BOARDto the union, asking why they had joined and what they now thoughtabout the union.He informed them that "he wasn't going to haveany union in the factory".He then dismissed them, saying that hewould let them know when he wanted them. At the time of the hear-ing none of those present had received any further word from therespondent.35.Considering the circumstances in each of the above cases in con-nection with the undeniable and open antagonism of the respondenttoward the union, its attempts ruthlessly to stamp out the union'sexistence at the plant, the conduct of the superintendent at the meet-ing called by him on November 18, and the respondent's failure to of-fer any explanation of such acts, we conclude that the employment ofeach of the employees mentioned in Finding 33 above was terminatedas therein described because of their membership in the AmalgamatedClothing Workers of America and their activities in connection withthat organization.It is significant that many of these discharges-occurred on the same day and that in several cases an entire familywas affected.Moreover, the callousness of the respondent toward itsemloyees and its firm determination to defy the National LaborRelations Act are indicated by the fact that several of the dischargesoccurred after the issuance of a complaint against it by this Boardcharging the company with engaging in unfair labor practicesthrough discriminatory discharges and lay-offs (see Case No. C-40).36. Interference by employers in the men's clothing industry withthe activities of employees in joining and assisting labor organiza-tions and their refusal to accept the procedure of collective bargain-ing has led and tends to lead to strikes and other labor disputes thatburden and obstruct commerce and the free flow thereof. In thosecaseswhere the employees have been permitted to' organize freelyand the employers have been willing to bargain collectively, strikesand industrial unrest have gradually disappeared, as shown in Find-ing 19.But where the employer has taken the contrary position,strikes have ensued that have resulted in substantial or total cessa-tion of production in the factories involved and obstruction to andburden upon the flow of raw materials and finished garments ininterstate commerce.37.The President of the respondent stated on September 26, 1935that the labor difficulties in the plant had seriously curtailed theirproduction.The plant had produced 84,000 units in the spring andwould probably be able to produce only 60,000 in the fall of 1935.One customer in a Western State had refused to give the respondentan order of 30,000 units since he had heard a strike was impendingin the plant and he therefore could not be certain that the respondentwould be able to fill the order. DECISIONS AND ORDERS45138.Since no evidence was introduced with respect to the cases ofReba Holder, Edna Hicks and Lillian Tunstall, the Trial Examinerrightly dismissed the allegations in the complaint regarding theseemployees.CONCLUDING FINDINGS OF FACT AND CONCLUSIONS OF LAW39.The Amalgamated Clothing Workers of America is a labororganization within the meaning of Section 2, subdivision (5) ofthe National Labor Relations Act.40.By terminating the employment of Annie Mae Rogers, AlbertJ.Rogers, J.Wesley Owen, Annie Garnett, Beatrice Garnett andMadelyn Clarke on September 27, 1935, Sylvia Johnson on October21, 1935, Maggie High on October 25, 1935, Isaac Kenny on November4, 1935, Doris Koch and Robert L. Morgan on November 8, 1935, asdescribed in Findings 33, 34 and 35 above, and by each of said acts,the respondent did discriminate in regard to tenure of employmentand has thereby discouraged membership in the labor organizationknown as the Amalgamated Clothing Workers of America.41.By the acts described in Findings 33, 34 and 35 above, and byeach of them, the respondent has interfered with, restrained andcoerced its employees in the exercise of the rights guaranteed inSection 7 of the National Labor Relations Act.42.The aforesaid acts of respondent occurred in the course andconduct of commerce among the several States and immediatelyaffect employees engaged in the course and conduct of suchcommerce.43.The aforesaid acts of respondent have burdened and obstructedthe course and conduct of commerce among the several States andlead and tend to lead to labor disputes burdening or obstructingsuch commerce and the free flow thereof.Upon the basis of the foregoing the Board finds and concludes as amatter of law :(a)Respondent, by discriminating in regard to the tenure ofemployment of Annie Mae Rogers, Albert J. Rogers, J. Wesley Owen,Annie Garnett, Beatrice Garnett, Madelyn Clarke, Sylvia Johnson,Maggie High, Isaac Kenny, Doris Koch and Robert L. Morgan, andby each of said acts, has engaged in and is engaging in unfair laborpractices affecting commerce within the meaning of Section 8, sub-division (1) and Section 2, subdivisions (6) and (7) of the NationalLabor Relations Act.(b)Respondent, by discouraging membership in the labor organi-zation known as the Amalgamated Clothing Workers of America bydiscriminating in regard to the tenure of employment of Annie MaeRogers, Albert J. Rogers, J. Wesley Owen, Annie Garnett, Beatrice 452NATIONAL LABOR RELATIONS BOARDGarnett,Madelyn Clarke, Sylvia Johnson, Maggie High, IsaacKenny, Doris Koch and Robert L. Morgan, and each of them, hasengaged in and is engaging in unfair labor practices affecting com-merce within the meaning of Section 8, subdivision (3) and Section 2,subdivisions (6) and (7) of the National Labor Relations Act.ORDEROn the basis of the findings of fact and conclusions of law and pur-suant to Section 10, subdivision (c) of the National Labor RelationsAct, the National Labor Relations Board hereby orders that therespondent, Friedman-Harry Marks Clothing Company, Inc., andits officers and agents, shall:1.Cease and desist (a) from discharging any of its employees orotherwise discriminating in regard to the tenure and conditions oftheir employment, and from threatening such action, for the reasonthat such employees have joined or assisted the Amalgamated Cloth-ing Workers of America or otherwise engaged in union activity ; and(b) from in any manner interfering with restraining or coercing itsemployees in the exercise of their rights to self-organization, to form,join or assist labor organizations, to bargain collectively throughrepresentatives of their own choosing, and to engage in concerted-activities for the purpose of collective bargaining or other mutualaid or protection, as guaranteed in Section 7 of the National LaborRelations Act;2.Take the following affirmative action which the Board finds willeffectuate the policies of the Act:(a)Offer to Annie Mae Rogers, Albert J. Rogers, J. Wesley Owen,Annie Garnett, Beatrice Garnett, Madelyn Clarke, Sylvia Johnson,Maggie High, Isaac Kenny, Doris Koch and Robert L. Morgan im-mediate and full reinstatement, respectively, to their former posi-tions,without prejudice to any rights and privileges previouslyenjoyed;(b)Make whole said Annie Mae Rogers, Albert J. Rogers, J.Wesley Owen, Annie Garnett, Beatrice Garnett, Madelyn Clarke,Sylvia Johnson, Maggie High, Isaac Kenny, Doris Koch and RobertL.Morgan for the loss of pay they have suffered by reason of thetermination of their employment by payment, respectively, of a sumof money equal to that which each would normally have earned aswages during the period from the date of termination of employ-ment, as stated in the findings of fact, to the date of such offer ofreinstatement, computed in this case by averaging the wages earnedduring said period by the employees engaged in the same operations,respectively, as were the above employees prior to the terminationof their employment; DECISIONS AND ORDERS453(c)Post immediately notices to its employees in conspicuous placesstating (1) that the respondent will cease and desist as provided inParagraph One of this Order, and (2) that such notices will remainposted for a period of at least thirty (30) consecutive days from thedate of posting._And it is further ordered,3.That the complaint be, and hereby is, dismissed with respectto the allegations of Paragraph 4 respecting Reba, Holder, EdnaHicks and Lillian Tunstall.and so much of the allegations of Para-graphs 5, 6, and 8 as 'depend upon the aforesaid allegations.